ORDER (MANDATE)
The above cause was presented in your court and was brought before Division Two of the Court of Appeals of the State of Arizona in the manner prescribed by law. This court rendered its OPINION and MEMORANDUM DECISION and caused the same to be filed on June 30,1995.
A Petition for Review was filed and GRANTED by order of the Arizona Supreme Court.
Said Petition for Review was GRANTED improvidently and subsequently DENIED by order of the Arizona Supreme Court.
NOW, THEREFORE, YOU ARE COMMANDED that such proceedings be had in said cause as shall be required to comply with the OPINION and MEMORANDUM DECISION of this Court, a copy being attached hereto.